Case 8:21-cv-00094-DOC-JDE Document 1-4 Filed 01/15/21 Page 1 of 4 Page ID #:37




                EXHIBIT D
4/1/2019    Case 8:21-cv-00094-DOC-JDE Document New
                                                1-4Products
                                                      Filed    01/15/21
                                                            – My DFX    Page 2 of 4 Page ID #:38




       HOME        NEW PRODUCTS




                                                    Natural CBD Living offers a vast array of products to

                                                    meet different preferences and lifestyles. From CBD-

   infused water to capsules, soaps, bath bombs, patches, gummies and more. Natural CBD Living brings

   sophistication and scientiﬁc rigor to the CBD extraction process, using our nanotechnology to deliver

   maximum beneﬁt to the consumer. Extractors and manufacturers are paid a fair wage above market

   rates. Our products are all fair trade, embracing our global values to advance employment and labor

   practices through the hemp CBD industry. Our products are never tested on animals.




                                                   Quick Buy
                                        Choose from the most popular




           Edible Gummies           Tinctures      Capsules          Living Freeze *        Living Water 



https://mydfxpro.com/new-products/                                                                          1/3
4/1/2019    Case 8:21-cv-00094-DOC-JDE Document New
                                                1-4Products
                                                      Filed    01/15/21
                                                            – My DFX    Page 3 of 4 Page ID #:39




           Who does'nt love Gummies?
           CBD Gummies are a convenient, delicious way to enjoy

           your daily dose of CBD. Each gummy is infused with

           10mg of Nano-CBD (300mg Per Bottle) for maximum

           bioavailability. One bottle contains 30 gummies of

           various natural ﬂavors including Cherry, Lime,

           Pineapple, Orange and Lemon. CBD Living Gummies

           are a great product for people who are on the go! Each

           gummy contains 10mg of CBD, so there is no

           guesswork when dosing.


           Priced from $20 to $46 - Varied Sizes




           *Clicking this button will open the Natural CBD Site




   Site Map

   HOME
   About Us
   Team DFX
   PRODUCTS
   MEDIA
   TESTIMONIALS



   NEWSLETTER SIGNUP

https://mydfxpro.com/new-products/                                                                 2/3
4/1/2019   Case 8:21-cv-00094-DOC-JDE Document New
                                               1-4Products
                                                     Filed    01/15/21
                                                           – My DFX    Page 4 of 4 Page ID #:40
   By subscribing to our mailing list you will always be update with the latest news from us.


     your.address@email.com

   We never spam!


   GET IN TOUCH

   T (714) 630 0909
   Email: info@mydfxpro.com


   DFX Sports & Fitness
   1144 N. Grove Street Anaheim, CA 92806


    Open in Google Maps




   © 2019 DFX Sport & Fitness LLC. All Rights Reserved.




https://mydfxpro.com/new-products/                                                                3/3
